       Case 1:20-cv-00690-TJM-CFH Document 24 Filed 07/28/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK



    NOVARTIS PHARMA AG, NOVARTIS
    PHARMACEUTICALS CORPORATION, and                Civil Action No.: 1:20-cv-00690 (TJM-CFH)
    NOVARTIS TECHNOLOGY LLC,

                Plaintiffs,
                                                    JURY TRIAL DEMANDED
         v.

    REGENERON PHARMACEUTICALS, INC.,

                Defendant.



               UNOPPOSED MOTION TO STAY PURSUANT TO 28 U.S.C. § 1659

        Defendant Regeneron Pharmaceuticals, Inc. (“Regeneron”) hereby respectfully moves to

stay the above-captioned case pursuant to 28 U.S.C. § 1659. 1 Plaintiffs Novartis Pharma AG,

Novartis Pharmaceuticals Corporation, and Novartis Technology LLC (collectively, “Novartis”)

do not oppose this motion. Support for this motion is found in the accompanying Memorandum of

Law and Affidavit of Anish Desai.




1
       By virtue of this motion, Regeneron does not waive, and in fact, expressly reserves, all
defenses and procedural rights otherwise available to it.
     Case 1:20-cv-00690-TJM-CFH Document 24 Filed 07/28/20 Page 2 of 3




  Dated: July 28, 2020                   /s/ Anish Desai
                                         Elizabeth Weiswasser (Bar Roll No.
                                         701918)
                                         Anish Desai (Bar Roll No. 701945)
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153-011
                                         Telephone: (212) 310-8000
                                         Fax: (212) 310-8007
                                         anish.desai@weil.com
                                         elizabeth.weiswasser@weil.com

                                         Brian Ferguson (Bar Roll No. 701958)
                                         WEIL, GOTSHAL & MANGES LLP
                                         2001 M Street, NW
                                         Washington, D.C. 20036
                                         Telephone: (202) 682-7000
                                         Fax: (202) 857-0940
                                         brian.ferguson@weil.com

                                         Counsel for Defendant Regeneron
                                         Pharmaceuticals, Inc.




Dated: __________, 2020                  SO ORDERED:


                                         __________________________________
                                         Honorable Thomas J. McAvoy, U.S.D.J.




                                     2
      Case 1:20-cv-00690-TJM-CFH Document 24 Filed 07/28/20 Page 3 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK



 NOVARTIS PHARMA AG, NOVARTIS
 PHARMACEUTICALS CORPORATION, and                  Civil Action No.: 1:20-cv-00690 (TJM-CFH)
 NOVARTIS TECHNOLOGY LLC,

                Plaintiffs,
                                                   JURY TRIAL DEMANDED
        v.

 REGENERON PHARMACEUTICALS, INC.,

                Defendant.



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, I electronically filed the foregoing UNOPPOSED

MOTION TO STAY PURSUANT TO 28 U.S.C. § 1659 with the Clerk of the District Court

using the CM/ECF system, which sent notification of such filing upon the counsel of record.



Dated: July 28, 2020                            /s/ Anish R. Desai
                                                Anish R. Desai
